Tilson, Judge:
This appeal involves the proper dutiable values of certain cotton laces imported from England. In submitting the appeal for decision counsel for the respective parties have agreed that the issues involved herein are the same in all material respects as those involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
On the facts agreed upon and following the authority cited, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amount added to cover the so-called British purchase tax. Judgment will be rendered accordingly.